DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of Claims
	Claims 1, 18, 22, and 28 have been amended by applicant and claims 1-6, 8-18, 20-24, 26-29, 31 and 33 are pending in the current application and are examined below.

Claim Interpretation
Claim 1 recites treating metallic material with hot water. The use of hot water is repeated numerous times throughout the claims. Hot water would typically be a relative term that would render the claims indefinite. However, on page 9, lines 26-28, hot water is defined as water having a temperature higher than the freezing temperature of water. As the applicant has provided an explicit definition for the term, this definition will be used to interpret the claims below. 
Terminal Disclaimer
The terminal disclaimer filed on September 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/190,524 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-18, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0259571 A1 of Yamasaki with further evidentiary reference to Surface Cleaning, Metals Handbook Desk Edition, 2nd Ed., 2nd ed., Edited By Joseph R. Davis, ASM International, 1998, p 1126–1135 hereinafter Davis.
As to claims 1-3, Yamasaki relates to a hydrophilic member having high hydrophilic property and excellent durability and high antifungal effect (Yamasaki, abstract). Yamasaki discloses forming this hydrophilic member using a substrate selected from acrylic resin, polycarbonate based resin, polyester based resin, stainless steel and aluminum (Yamasaki, claim 8). Yamasaki discloses that prior to use an aluminum sheet is preferably subjected to a surface treatment such as a surface-roughening treatment (Yamasaki, paragraph [0177]). Yamasaki discloses that the surface-roughening treatment may be conducted by sand blasting (Yamasaki, paragraph [0170]).
Yamasaki discloses that the substrate is then given a micropore sealing treatment either in steam (“by bringing steam under elevated or normal pressure into contact” with the substrate; Yamasaki, paragraph [0193]) or by immersing in hot water (“micropore sealing treatment in steam is performed, for example, by immersing an aluminum sheet having formed thereon an anodic oxide film in hot water”; Yamasaki, paragraph [0197]). Thus Yamasaki discloses where the hot water is liquid as well as a gas phase as well as where the material is immersed or where a steam of the hot water is applied at the material.

Davis relates to the ASM’s reference handbook on Metals and particularly to the cleaning of metal surfaces (Davis, title). Davis teaches that ABRASIVE BLAST CLEANING entails the forceful direction of abrasive particles, either dry or suspended in a liquid, against the surfaces of parts or products (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). Davis teaches that abrasive blast cleaning removes rust, scale, dry solids, mold sand, ceramic shell coatings, or dried paint and can roughen surfaces or develop a uniform surface finish (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). Abrasive blast cleaning removes contaminants and conditions the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). 
Thus, by disclosing a surface-roughening treatment, Yamasaki is disclosing where the sand blasting is removing contaminants and conditioning the surface for subsequent finishing, thereby meeting the claim limitations. 
Yamasaki does not specifically note that metal oxide nanostructures are formed on a surface of the metallic material nor that the treated metallic material with metal oxide nanostructures under the hot water process has a high surface area that is higher than its pristine surface area of the metallic material.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
prima facie case that Yamasaki anticipates the current claim. 

As to claim 4, as Yamasaki discloses a steam treatment (Yamasaki, paragraph [0193]), the steam must be applied at some angle relative to the metal surface, thus Yamasaki discloses this feature. Further, as Yamasaki discloses immersing the sheet in water (Yamasaki, paragraph [0197]), there must be some flow pattern to the water, thereby meeting the claim limitation.

As to claim 5, Yamasaki discloses a hot water treatment and/or steam treatment (Yamasaki, paragraph [0193 and 0197]). This will be interpreted as meeting the claim language as this water or steam must have some level of purity, resistivity, dissolved oxygen, and mineral content.

As to claims 6 and 8, Yamasaki discloses that the aluminum sheet is a pure aluminum sheet, or an alloy sheet mainly composed of aluminum and containing trace amounts of foreign elements (Yamasaki, paragraph [0175]). Thus, this meets the claim limitation of the metallic material comprising one or more elements or alloys. Further, as it discloses a sheet, this meets the claim limitation of a plate.

As to claim 9, while Yamasaki does not explicitly recite the electrical charge of the metallic material, the claimed metal would have to be either charged or neutral, thereby meeting the claim limitation.

claim 10, 12, and 14, Yamasaki discloses that the temperature of the steam is preferably 80° C. or higher, more preferably 95° C. or higher, and is preferably 105° C. or lower (Yamasaki, paragraph [0194]). Yamasaki also discloses that the temperature of the hot water is preferably 80° C. or higher, more preferably 95° C. or higher, and is preferably 100° C. or lower (Yamasaki, paragraph [0199]). Thus Yamasaki is disclosing controlling the treatment conditions thereby the sizes morphology etc. must be determined thereby. As this temperature is above ambient temperature, Yamasaki is inherently disclosing heating the water, thereby meeting the claim limitation.

As to claim 11, Yamasaki discloses pressure of the steam is preferably in the range of (atmospheric pressure−50 mmAq) to (atmospheric pressure+300 mmAq), or (1.00×105 to 1.043×105 Pa) (Yamasaki, paragraph [0195]).

As to claim 13, Yamasaki does not explicitly state that the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Yamasaki discloses the identical process steps, the process in Yamasaki must produce the same result that the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. Thus there is a prima facie case that Yamasaki anticipates the current claim. 

claim 15, Yamasaki discloses where the hot water may contain an inorganic salt (e.g., phosphate salt) or an organic salt (Yamasaki, paragraph [0198]). Yamasaki also discloses using ozone/UV irradiation treatment (Yamasaki, paragraph [0170]).

As to claim 16, Yamasaki discloses where preferred examples of the phosphate compound include metal phosphates (i.e. metal salts) (Yamasaki, paragraph [0184]). Yamasaki also discloses using ozone/UV irradiation treatment (Yamasaki, paragraph [0170]).

As to claim 17, Yamasaki does not explicitly state that its process is activating the at least one surface of the metallic material to enhance formation kinetics of the metal oxide nanostructures during the hot water process.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Yamasaki discloses the identical process steps, the process in Yamasaki must produce the same result of activating the at least one surface of the metallic material. Thus there is a prima facie case that Yamasaki anticipates the current claim. 

As to claim 18, Yamasaki discloses corona discharge treatment (i.e. plasma treatment) as well as chromic acid treatment (thereby meeting the claim limitation of acid dipping) (Yamasaki, paragraph [0170]).
 
claim 20, Yamasaki does not explicitly disclose wherein the hot water process produces a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Yamasaki discloses the identical process steps, the process in Yamasaki must produce the same result of a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth. Thus there is a prima facie case that Yamasaki anticipates the current claim. 

As to claim 21, Yamasaki discloses an aluminum based substrate which is sand blasted and exposed to a hot water treatment or steam treatment therefore it discloses a nanostructured metallic material formed by the method of claim 1 (See MPEP 2112.01(I)).


Claims 1-6, 8-15, 17, 20-24, 26, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 1985001521 A1 of Bengtsson with further evidentiary reference to Davis.
As to claims 1-3 and 22, Bengtsson discloses a process for producing a patina on an object which has a surface coating of copper material (Bengtsson, claim 1). Bengtsson discloses that the object is subjected to blasting or some other suitable treatment so that it is metallurgically cleaned before it is steam-treated (Bengtsson, claim 5; thereby meeting the claim limitation of abrasive blasting as the blasting must be abrasive to clean the surface). By metallurgically cleaning the surface, Bengtsson is disclosing removing rust (i.e. oxide) and contaminants from the surface of the metal.

As Bengtsson discloses blasting to metallurgically clean the surface, Bengtsson meets the claim limitations of removing oxide and/or contamination on the surface of the metallic material. 
Bengtsson discloses the object is pre-treated with steam in a chamber containing water, the object is then exposed to gas, preferably from an oil burner, until a homogeneous coating of copper oxide (CuO) has formed on the object, after which the object is again treated with steam so that a film of liquid is formed on the object which is then dried, whereby monovalent copper oxide (Cu2O) is converted to divalent copper oxide (Bengtsson, claim 1). See also Bengtsson Figure 1 reproduced below which shows multiple copper coated objects in the same chamber, thereby meeting the claim limitations of there being a source and a target material.

    PNG
    media_image1.png
    996
    887
    media_image1.png
    Greyscale

Bengtsson does not specifically note that metal oxide nanostructures are formed on a surface of the metallic material nor that the treated metallic material with metal oxide nanostructures under the hot water process has a high surface area that is higher than its pristine surface area of the metallic material.
or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Bengtsson discloses the identical process steps, the process in Bengtsson must produce the same result of creating metal oxide nanostructures and having a higher surface area. Thus there is a prima facie case that Bengtsson anticipates the current claim. 

Bengtsson does not explicitly disclose where metal oxide molecules are formed on a surface of the source metallic material, the formed metal oxide molecules are released from the surface of the source metallic material, the released oxide molecules are migrated through the hot water and deposited on a surface of the target material. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Bengtsson discloses the identical process steps, the process in Bengtsson must produce the same result that the metal oxide molecules are formed on a surface of the source metallic material, the formed metal oxide molecules are released from the surface of the source metallic material, the released oxide molecules are migrated through the hot water and deposited on a surface of the target material. Thus there is a prima facie case of obviousness in light of Bengtsson. 

claim 4, as Bengtsson discloses a steam treatment (Bengtsson, claim 1; see also Fig 1), the steam must be applied at some angle relative to the metal surface, thus Bengtsson discloses this feature.

As to claim 5, Bengtsson discloses a steam treatment (Bengtsson, claim 1; see also Fig 1). This will be interpreted as meeting the claim language as this steam must have some level of purity, resistivity, dissolved oxygen, and mineral content. 

As to claims 6 and 23-24, Bengtsson discloses a process for producing a patina on an object which has a surface coating of copper material (Bengtsson, claim 1) thereby disclosing one or more metallic compositions as well as where the target material is a metallic material.

As to claim 8, Bengtsson discloses a process for producing a patina on an object which has a surface coating of copper material (Bengtsson, claim 1) thereby meeting the definition of a film.

As to claim 9, while Bengtsson does not explicitly recite the electrical charge of the metallic material, the claimed metal would have to be either charged or neutral, thereby meeting the claim limitation.

	As to claim 10, Bengtsson discloses a steam treatment (Bengtsson, claim 1) thus the water temperature must be in a range that the hot water is steam.

As to claim 11, while Bengtsson does not explicitly state a pressure this method is performed at, it must be performed at some pressure. For the purposes of applying prior art, this 

As to claim 12, Bengtsson discloses that the object has been treated with the gas it is supplied with water vapour (i.e. steam) for the period of time necessary to achieve the desired colour and coating thickness on the copper material (Bengtsson, claim 3).

As to claim 13, Bengtsson does not explicitly state that the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Bengtsson discloses the identical process steps, the process in Bengtsson must produce the same result that the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. Thus there is a prima facie case that Bengtsson anticipates the current claim. 

As to claim 14, as Bengtsson discloses a steam treatment (Bengtsson, claim 1) as the temperature of steam is above ambient temperature, Bengtsson is inherently disclosing heating the water, thereby meeting the claim limitation.

As to claims 15 and 26, Bengtsson discloses that the object is then exposed to gas, preferably from an oil burner (Bengtsson, claim 1) thereby meeting the claim limitation of using chemical additives. 
claim 17, Bengtsson does not explicitly disclose activating the at least one surface of the metallic material to enhance formation kinetics of the metal oxide nanostructures during the hot water process.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Bengtsson discloses the identical process steps, the process in Bengtsson must produce the same result of activating the at least one surface of the metallic material. Thus there is a prima facie case that Bengtsson anticipates the current claim. 

As to claim 20 and 31, Bengtsson does not explicitly disclose wherein the hot water process produces a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Bengtsson discloses the identical process steps, the process in Bengtsson must produce the same result of a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth. Thus there is a prima facie case that Bengtsson anticipates the current claim. 

claim 21, Bengtsson discloses an object which has a surface coating of copper (Bengtsson, claim 1) which is sand blasted and exposed to a hot water treatment or steam treatment therefore it discloses a nanostructured metallic material formed by the method of claim 1, see MPEP 2112.01(I).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-15, 17-18, 20-24, 26, 28-29, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0272291 A1 of Moon in view of Davis.

claims 1-3, Moon discloses a method for fabricating a hydrophilic aluminum surface (Moon, claim 1). Moon discloses an activation step of preparing doped aluminum having an activated surface through doping treatment on a part or whole of an aluminum surface with applying reactive gas thereto (Moon, claim 1). Moon discloses performing an atmospheric plasma treatment method (Moon, claim 2).  
Moon discloses wherein oxidization of the structure forming step is performed by contacting the activated surface of the doped aluminum with a reaction solution comprising water or steam thereof (Moon, claim 7). Moon discloses that the doped-aluminum was put in boiling water, maintained for 10 minutes, and taken out of the water to fabricate aluminum having a hydrophilic aluminum surface including nano-patterns (Moon, paragraph [0073]).
However, Moon does not explicitly disclose abrasive blasting at least one surface of the metallic material.
Davis relates to the ASM’s reference handbook on Metals and particularly to the cleaning of metal surfaces (Davis, title). Davis teaches that Abrasive Blast Cleaning entails the forceful direction of abrasive particles, either dry or suspended in a liquid, against the surfaces of parts or products (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). Davis teaches that abrasive blast cleaning removes rust, scale, dry solids, mold sand, ceramic shell coatings, or dried paint and can roughen surfaces or develop a uniform surface finish (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). Abrasive blast cleaning removes contaminants and conditions the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). 
As Moon and Davis both involve metal surfaces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an abrasive blast cleaning step as taught by Davis to the method for fabricating a hydrophilic aluminum surface disclosed in Moon, thereby removing contaminants and conditioning the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). 


As to claim 4, as Moon discloses placing the aluminum in boiling water (Moon, paragraph [0073]), this meets the claim limitation of being stirred at various flow patterns as boiling water is moving and being agitated. 

As to claim 5, Moon’s disclosure of a reaction solution comprising water or steam thereof (Moon, claim 7) will be interpreted as meeting the claim language as this water or steam must have some level of purity, resistivity, dissolved oxygen, and mineral content. 

As to claim 6, Moon discloses performing the process on an aluminum surface (Moon, claim 1).

As to claim 8, Moon’s disclosure of an aluminum plate (Moon, Fig 1) will be interpreted as meeting the claim language as this has a plate style geometry.

As to claim 9, while Moon does not explicitly recite the electrical charge of the metallic material, the claimed metal would have to be either charged or neutral, thereby meeting the claim limitation.
As to claim 10, Moon’s disclosure that the temperature of the reaction solution ranges from 70° C. to 90° C (Moon, claim 8) will be interpreted as meeting the claim limitation as this is water below the boiling point.

As to claim 11, while Moon does not explicitly state a pressure this method is performed at, Moon discloses that this process is available for a process in a low vacuum state or in a normal pressure state so as to be appropriate for mass-production (Moon, paragraph [0051]). For the purposes of applying prior art, this will be interpreted as meeting the claim limitation as this is an environmental pressure and it must have some level of dissolved oxygen.

As to claim 12, Moon discloses that the temperature of the reaction solution ranges from 70° C. to 90° C (Moon, claim 8). Thus, Moon is disclosing controlling the treatment condition thereby meeting the claim limitation.

As to claim 13, Moon does not explicitly state that the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Moon discloses the identical process steps, the process in Moon must produce the same result that the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. Thus there is a prima facie case that Moon anticipates the current claim. 

claim 14, Moon discloses that the temperature of the reaction solution ranges from 70° C. to 90° C (Moon, claim 8). As this temperature is above ambient temperature, Moon is inherently disclosing heating the water, thereby meeting the claim limitation.

As to claim 15, Moon discloses the reaction solution may be made of water or may be made of salt including acid and chlorine (Cl) with water, and a combination thereof (Moon, paragraph [0042]).

As to claims 17 and 18, Moon discloses performing an atmospheric plasma treatment method (Moon, claim 2).  This meets the claim limitation of a pretreatment chemical method of plasma exposure as well as activating the surface of the metallic material as Moon discloses the same process steps (See MPEP 2112.01(I)).

As to claim 20, Moon does not explicitly disclose wherein the hot water process produces a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Moon discloses the identical process steps, the process in Moon must produce the same result of a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth. Thus there is a prima facie case that Moon anticipates the current claim. 

claim 21, Moon discloses a structure forming step of preparing a hydrophilic aluminum surface through oxidizing treatment on the doped aluminum to have nano-patterns comprising nano-protrusion structures on the aluminum surface (Moon, claim 1) therefore it discloses a nanostructured metallic material formed by the method of claim 1 (See MPEP 2112.01(I)).

As to claims 22-24, Moon discloses a method for fabricating a hydrophilic aluminum surface (Moon, claim 1) wherein oxidization of the structure forming step is performed by contacting the activated surface of the doped aluminum with a reaction solution comprising water or steam thereof (Moon, claim 7). Moon discloses that the doped-aluminum was put in boiling water, maintained for 10 minutes, and taken out of the water to fabricate aluminum having a hydrophilic aluminum surface including nano-patterns (Moon, paragraph [0073]). Moon discloses that the aluminum surface undergoes doping treatment on a part or whole of an aluminum surface with applying reactive gas thereto (Moon, claim 1; by doping part of the aluminum surface, Moon discloses creating a target surface with a different composition from the metallic surface, i.e. the non-doped aluminum surface, thereby creating a target material, the doped surface and a metallic material, the non-doped surface). 
Moon discloses placing the aluminum in boiling water (Moon, paragraph [0073]), this meets the claim limitation of immersing the source metallic material and the target material in the hot water.
Moon does not explicitly disclose where metal oxide molecules are formed on a surface of the source metallic material, the formed metal oxide molecules are released from the surface of the source metallic material, the released oxide molecules are migrated through the hot water and deposited on a surface of the target material. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Moon discloses the identical process steps, the process in Moon must produce the same result that the metal oxide molecules are formed on a surface of the source metallic material, the formed metal oxide molecules are released from the surface of the source metallic material, the released oxide molecules are migrated through the hot water and deposited on a surface of the target material. Thus there is a prima facie case of obviousness in light of Moon. 
However, Moon does not explicitly disclose abrasive blasting at least one surface of the metallic material.
Davis relates to the ASM’s reference handbook on Metals and particularly to the cleaning of metal surfaces (Davis, title). Davis teaches that ABRASIVE BLAST CLEANING entails the forceful direction of abrasive particles, either dry or suspended in a liquid, against the surfaces of parts or products (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). Davis teaches that abrasive blast cleaning removes rust, scale, dry solids, mold sand, ceramic shell coatings, or dried paint and can roughen surfaces or develop a uniform surface finish (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). Abrasive blast cleaning removes contaminants and conditions the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). 
As Moon and Davis both involve metal surfaces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an abrasive blast cleaning step as taught by Davis to the method for fabricating a hydrophilic aluminum surface disclosed in Moon, thereby removing contaminants and conditioning the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). 
As Davis notes that the process of Abrasive Blasting removes contaminants including rust, scale, dry solids, mold sand, ceramic shell coatings, or dried paint, by incorporating an 

As to claim 26, Moon discloses the reaction solution may be made of water or may be made of salt including acid and chlorine (Cl) with water, and a combination thereof (Moon, paragraph [0042]).

As to claims 28 and 29, Moon discloses performing an atmospheric plasma treatment method (Moon, claim 2).  This meets the claim limitation of a pretreatment chemical method of plasma exposure. Also note that the combination of Moon and Davis disclose abrasive blast cleaning (see rejection of claim 1 above) thereby meeting the claim limitation.

As to claim 31, Moon does not explicitly disclose wherein the hot water process produces a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Moon discloses the identical process steps, the process in Moon must produce the same result of a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth. Thus there is a prima facie case that Moon anticipates the current claim.

claim 33, Moon discloses that the temperature of the reaction solution ranges from 70° C. to 90° C (Moon, claim 8).

Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moon and Davis as applied to claims 1-6, 8-15, 17-18, 20-24, 26, 28-29, 31, and 33 above, and further in view of US 2019/0040513 A1 of Koll.

As to claims 16 and 27, Moon does not explicitly disclose where the radiation includes microwave, laser, ultraviolet and infrared light, and the chemical additives include metal salt and metal salt solution. 
Moon does disclose where the reaction solution may be made of water or may be made of salt including acid and chlorine (Cl) with water, and a combination thereof (Moon, paragraph [0042]).
Koll discloses additives, such as e.g. metal salts, can advantageously improve the corrosion resistance and colour fastness during compaction (i.e. hot water treatment) (Koll, paragraph [0033]).
As both Moon and Koll relate to similar methods of hot water treatment of metals and Moon already discloses using salts in the hot water treatment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute metal salts as taught by Koll to the hot water method disclosed by Moon, thereby improving the corrosion resistance and colour fastness during compaction (i.e. hot water treatment) (Koll, paragraph [0033]).

Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moon and Davis as applied to claims 1-6, 8-15, 17-18, 20-24, 26, 28-29, 31, and 33 above, and further in view of Yamasaki.
claims 16 and 27, Moon does not explicitly disclose where the radiation includes microwave, laser, ultraviolet and infrared light, and the chemical additives include metal salt and metal salt solution. 
Yamasaki teaches using an ozone/UV irradiation treatment (Yamasaki, paragraph [0170]). Yamasaki teaches that this treatment imparts hydrophilicity to the surface through oxidation or surface roughening (Yamasaki, paragraph [0170]).
As both Moon and Koll relate to similar methods of hot water treatment of metals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ozone/UV irradiation treatment as taught by Yamasaki to the hot water method disclosed by Moon, thereby imparting hydrophilicity to the surface through oxidation or surface roughening (Yamasaki, paragraph [0170]).

Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive.
	With respect to the 112(b) rejection of claim 29, applicant’s amendments to the claim has cured the issue and the rejection is withdrawn. 


	However, as noted in Davis reference above, an abrasive blast cleaning treatment removes contaminants and conditions the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). Applicant’s new amendment is a description of what the process of abrasive blasting carries out: using particulates to remove oxides or other contaminants from the surface of a material to prepare the substrate for subsequent finishing. As Yamasaki discloses abrasive blasting, it is also disclosing removing contaminates and oxides from the surface. 
While applicant asserts that all of the elements are not present in Yamasaki (Applicant’s remarks, pg. 8-9), as Yamasaki discloses all of the active method steps recited in the claims, this process will necessarily produce the claimed metal oxide nanostructures. Therefore the rejection is maintained.

With respect to the 102 rejection over Bengtsson, applicant asserts that Bengtsson does not removing oxides and/or contamination from the surface of the metallic material (Applicant’s remarks, pg. 9). 
However, Bengtsson clearly discloses a blasting treatment to metallurgically clean the metal before carrying out the hot water process (Bengtsson, claim 5). As it is clear from Davis that abrasive blasting removes oxides and contaminants from the surface, Bengtsson clearly meets the claim limitations concerning removing oxides and/or contaminants. Further, as Bengtsson discloses all of the active method steps recited in the claims, this process will necessarily produce the claimed metal oxide nanostructures. Therefore the rejection is maintained.


It is not clear how Davis fails to remedy the deficiency of Moon. Abrasive blasting metal before carrying out a process on the metal is a known method of cleaning any oxide or contaminants off the metal before carrying out a process. This is well known in the art and a person of ordinary skill would want to clean the surface of contamination before carrying out another process on the metal. 
Further, as the combination of Moon and Davis discloses all of the active method steps recited in the claims, this process will necessarily produce the claimed metal oxide nanostructures. Also, this argument concerning the metal oxide nanostructures was addressed in the Final Rejection mailed January 22, 2021 on page 20. Therefore the rejection is maintained.

As the patentability of the dependent claims has not been argued independently from the independent claims, the rejections of those claims are maintained for the reasons stated in the rejections above.


	With respect to the Double Patenting rejection, it is agreed that applicant’s timely filing of a terminal disclaimer has been reviewed and accepted. Therefore the Double Patenting rejection over application 17/190524 is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733